FILED
                              NOT FOR PUBLICATION                           DEC 30 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



CARLOS ALFREDO LUGO-                              No. 08-70443
MIRAMONTES,
                                                  Agency No. A077-195-285
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Carlos Alfredo Lugo-Miramontes, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his applications for adjustment of status

and waivers of inadmissibility under 8 U.S.C. § 1182(a)(9)(B)(v) and 1182(i). Our

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of law.

Hamazaspyan v. Holder, 590 F.3d 744, 747 (9th Cir. 2009). We dismiss in part

and deny in part the petition for review.

      We lack jurisdiction to review the agency’s decision to deny Lugo-

Miramontes’ applications for waivers of inadmissibility, which were denied for

failure to show extreme hardship to a qualifying relative, as well as his application

for adjustment of status, which was denied in the exercise of discretion. See 8

U.S.C. § 1252(a)(2)(B).

      Lugo-Miramontes’ contention that the agency erroneously relied on his

attempted fraudulent entry in 1998 to deny his applications for relief is not

supported by the record, and therefore does not amount to a colorable

constitutional claim.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                            2                                   08-70443